United States Court of Appeals
                     For the First Circuit
No. 01-2134

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    BASILIO RIVERA-RODRÍGUEZ,

                      Defendant, Appellant.
                        __________________
No. 01-2315

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  OSCAR E. TRINIDAD-RODRÍGUEZ,

                      Defendant, Appellant.
                       ___________________



     The opinion of this court issued January 29, 2003, should be
amended as follows:

     On page 3, line 9, delete the word "see".

    On page 10, line 10, replace "judgement" with "judgment".

    On page 13, line 18, replace "5k2.20" with "5K2.20".

    On page 19, line 18, replace "3b1.2" with "3B1.2".

    On page 20, line 20, replace "Trindad's" with "Trinidad's".